Court of Appeals
of the State of Georgia


                                       ATLANTA,____________________
                                                November 12, 2021


The Court of Appeals hereby passes the following order:


A22A0524. ITHEMAS LAVONE ANDERSON v. THE STATE.


      In 2017, a jury found Ithemas Lavone Anderson guilty of two counts of armed
robbery. The jury was unable to reach a verdict on two other counts of armed robbery,
and the trial court declared a mistrial on those charges.1 Following entry of his
sentence, Anderson filed a motion for new trial. While the motion was pending, the
trial court placed the two mis-tried armed robbery charges on the dead docket. On
August 2, 2021, the trial court denied Anderson’s motion for new trial, and Anderson
filed this appeal. We, however, lack jurisdiction.
      In Seals v. State, the Supreme Court determined that a criminal case in which
charges have been dead-docketed is not final for purposes of appeal. See Seals v.
State, 311 Ga. 739, __ (2) (860 SE2d 419) (2021). Accordingly, in order to appeal the
denial of his motion for new trial, Anderson was required to comply with the




      1
       The trial court directed a verdict on a charge of lottery ticket fraud, and an
order of nolle prosequi was entered on a charge of possession of a firearm by a
convicted felon.
interlocutory appeal procedure and obtain a certificate of immediate review. Id.;
OCGA § 5-6-34 (b). His failure to do so deprives us of jurisdiction over this appeal,
which is hereby DISMISSED.
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/12/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.